ORDER

PER CURIAM.
Larry Smith appeals from the trial court’s judgment denying his Rule 24.0351 motion for post-conviction relief without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err in denying Smith’s motion. An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R.Crim. P.2003, unless otherwise indicated.